DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “HEAT DISSIPATION STRUCTURE AND PROJECTION DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alex (US 20040026073 A1).
Regarding claim 1, Alex teaches a heat dissipation structure (Fig. 9; [0004]-[0006]), comprising at least one heat dissipation fin set (90) and at least one heat pipe (96), wherein: the at least one heat dissipation fin set (90) comprises at least two heat dissipation fins (90), wherein each of the at least two heat dissipation fins (90) has a side edge and a positioning groove (at 92) located at the side edge, the side edge of one of the at least two heat dissipation fins (90) is joined to the side edge of another one of the at least two heat dissipation fins (90), and the positioning groove (at 92) of one of the at least two heat dissipation fins (90) is aligned with the positioning groove (at 92) of another one of the at least two heat dissipation fins (90) to form a positioning perforation (at 92); and the at least one heat pipe (96) is clamped between the at least two heat dissipation fins (90) and the at least one heat pipe (96) passes through the positioning perforation (at 92) along an extension axis, wherein on a cross section perpendicular to the extension axis, a cross-sectional width of the at least one heat pipe (96) is D1 and a cross-sectional thickness of the at least one heat pipe (96) is D2, where D1 is greater than or equal to D2.
Regarding claim 2, Alex further teaches the extension axis is perpendicular to any one of the at least two heat dissipation fins (90), the cross-sectional width of the at least one heat pipe (96) is parallel to the side edge of any one of the at least two heat dissipation fins (90), and the cross-sectional thickness of the at least one heat pipe (96) is perpendicular to the side edge of any one of the at least two heat dissipation fins (90; Fig. 9; [0004]-[0006]).
Regarding claim 3, Alex further teaches on a cross section perpendicular to the extension axis, a cross-sectional width of the positioning groove (at 92) of any one of the at least two heat dissipation fins (90) is D3 and a cross-sectional depth of the positioning groove (at 92) of any one of the at least two heat dissipation fins (90) is D4, where D3 is greater than D4 (Fig. 9; [0004]-[0006]).
Regarding claim 4, Alex further teaches the cross-sectional width of the positioning groove (at 92) of any one of the at least two heat dissipation fins (90) is parallel to the side edge of any one of the at least two heat dissipation fins (90), and the cross-sectional depth of the positioning groove (at 92) of any one of the at least two heat dissipation fins (90) is perpendicular to the side edge of any one of the at least two heat dissipation fins (90).
Regarding claim 7, Alex further teaches at least one of the at least two heat dissipation fins (90) is provided with at least one heat dissipation branch (94) connected to the side edge and protruding along the extension axis.
Regarding claim 8, Alex further teaches the at least one heat dissipation branch (94) is connected to a periphery of the positioning groove (at 92; Fig. 9; [0004]-[0006]).
Regarding claim 9, Alex further teaches at least one of the at least two heat dissipation fins (90) is provided with a heat dissipation protruding portion (92), the heat dissipation protruding portion (92) protrudes from the positioning groove (at 92) along the extension axis, and the heat dissipation protruding portion (92) is connected to the at least one heat dissipation branch (94).
Regarding claim 12, Alex further teaches a number of the at least one heat dissipation fin set (90) is plural and the plurality of heat dissipation fin set (90)s are provided side by side along the extension axis (Fig. 9; [0004]-[0006]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alex in view of Hsieh (US 20090133855 A1).
Regarding claims 5, 10 and 11, Alex teaches D3 ≥ D1 and D4 ≥ D2/2.
Alex does not explicitly teach D3 ≥ (D1+0.1) mm and D4 ≥ (D2/2+0.05) mm; a soldering layer, located between an outer wall surface of the at least one heat pipe (96) and an inner wall surface of the positioning perforation (at 92); or a soldering layer, located between the side edge of one of the at least two heat dissipation fins (90) and the side edge of another one of the at least two heat dissipation fins (90).
Hsieh teaches having a solder thickness of 0.1mm - 0.2mm ([0014]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Alex with Hsieh; because it allows soldering the heatpipe to the fins to improve mechanical stability of the heatsink.
Regarding claim 10, Alex further teaches the at least one heat dissipation fin set (90) further comprises a soldering layer, located between an outer wall surface of the at least one heat pipe (96) and an inner wall surface of the positioning perforation (at 92).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alex.
Regarding claim 6, Alex further teaches D3 ≥ D1 and D4 ≥ D2/2 but Alex does not teach a ratio of an outer circumference of the at least one heat pipe (96) to an inner circumference of the positioning perforation (at 92) is between 0.93 and 1.
Changing the size of the dimensions of the heatpipe and the position perforation requires only routine skills in the art that does not affect the principle of operation of the device in anyway.
Limitations relating to the size of the device were not sufficient to patentably distinguish over the prior art; hence it is prima facie obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20080043439 A1) in view of Alex.
Regarding claim 13, Lin teaches a projection device, comprising a case (29), a heat dissipation structure (30), and at least one heat source (25), wherein the heat dissipation structure (30) and the at least one heat source (25) are disposed in the case (29), and the heat dissipation structure (30) comprises at least one heat dissipation fin set (35) and at least one heat pipe (33); where an end of the at least one heat pipe (33) is connected to the heat dissipation fins (35), another end of the at least one heat pipe (33) is disposed at the at least one heat source (25)
Lin does not teach the structure of the heat dissipation fin set and at least one heat pipe as claimed.
Alex teaches the at least one heat dissipation fin set (90) comprises at least two heat dissipation fins (90), wherein each of the at least two heat dissipation fins (90) has a side edge and a positioning groove (at 92) located at the side edge, the side edge of one of the at least two heat dissipation fins (90) is joined to the side edge of another one of the at least two heat dissipation fins (90), and the positioning groove (at 92) of one of the at least two heat dissipation fins (90) is aligned with the positioning groove (at 92) of another one of the at least two heat dissipation fins (90) to form a positioning perforation (at 92); and an end of the at least one heat pipe (96) is clamped between the at least two heat dissipation fins (90), and the end of the at least one heat pipe (96) passes through the positioning perforation (at 92) along an extension axis, wherein on a cross section perpendicular to the extension axis, a cross-sectional width of the at least one heat pipe (96) is D1 and a cross-sectional thickness of the at least one heat pipe (96) is D2, where D1 is greater than or equal to D2 (Fig. 9; [0004]-[0006]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Alex; because Alex heatsink structure is a well known and proven heatsink that does not require further undue experimentation to build.
Regarding claim 14, Lin, as modified by Alex, further teaches the projection device further comprises at least one fan (22/24) and the at least one fan is disposed in the case (29).
Regarding claim 15, the combination of Lin and Alex consequently results in the extension axis is perpendicular to any one of the at least two heat dissipation fins (90; Fig. 9).
Regarding claim 16, the combination of Lin and Alex consequently results in at least one of the at least two heat dissipation fins (90 of Alex) is provided with at least one heat dissipation branch (94 of Alex) connected to the side edge and protruding along the extension axis.
Regarding claim 17, the combination of Lin and Alex consequently results in the at least one heat dissipation branch (94 of Alex) is connected to a periphery of the positioning groove (at 92; Fig. 9 of Alex).
Regarding claim 18, the combination of Lin and Alex consequently results in at least one of the at least two heat dissipation fins (90 of Alex) is provided with a heat dissipation protruding portion (92 of Alex), the heat dissipation protruding portion (92 of Alex) protrudes from the positioning groove (at 92 of Alex) along the extension axis, and the heat dissipation protruding portion (92 of Alex) is connected to the at least one heat dissipation branch (94, Fig. 9 of Alex).
Regarding claim 19, the combination of Lin and Alex consequently results in a number of the at least one heat dissipation fin set (90 of Alex) is plural and the plurality of heat dissipation fin sets (90 of Alex) are provided side by side along the extension axis (Fig. 9 of Alex).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20110157560 A1, US 20110297356 A1, US 20100025018 A1, US 20090151901 A1, US 20090034195 A1, US 20070284083 A1, US 6651733 B1, US 6646875 B1, US 20030155104 A1, and US 0858258 A, disclose heatsink structures having fins stack where the heatpipe/s is/are inserted in the middle of the fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882